 Case 3:18-cv-00373-BEN-DEB Document 177 Filed 03/31/21 PageID.8191 Page 1 of 1




                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


See attachment
                                                             Civil Action No. 18-cv-00373-BEN-DEB

                                               Plaintiff,
                                        V.
See attachment                                                 JUDGMENT IN A CIVIL CASE


                                             Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court enters judgment in Defendant’s favor as to Plaintiff’s three counts in the Second Amended
Complaint seeking relief for direct, induced, and contributory infringement of the Patents-in-Suit as
well as Defendant’s counterclaims for non-infringement. See ECF No. 108. Given the Court did not
address the validity of any of Plaintiff’s Patents-in-Suit, Defendant’s counterclaims raising invalidity
are dismissed as moot in light of the Court’s determination that Defendant has not infringed the
Patents-in-Suit. Defendant is the prevailing party.




Date:          3/31/21                                           CLERK OF COURT
                                                                 JOHN MORRILL, Clerk of Court
                                                                 By: s/ M. Exler
                                                                                        M. Exler, Deputy
